John R. Dancey and Helen L. Dancey, Husband and WIFE V. Commissioner.Dancey v. CommissionerDocket No. 57805.United States Tax CourtT.C. Memo 1958-135; 1958 Tax Ct. Memo LEXIS 93; 17 T.C.M. (CCH) 703; T.C.M. (RIA) 58135; July 14, 1958*93  Alan C. Boyd, Esq., and Lester M. Ponder, Esq., Merchants Bank Building, Indianapolis, Ind., for the petitioners. George H. Becker, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined a deficiency of $430.50 in the income tax of petitioners for the year 1953. The case was duly calendared and came on for hearing on May 13, 1958, at Indianapolis, Indiana, and testimony was received by the Court. On July 7, 1958, the Court granted respondent's motion to file an amendment to his answer, in which amendment respondent "Admits that the Commissioner erred as alleged in paragraph 4 of the petition". In such motion respondent also stated "That the above concession is dispositive of all the issues presented to this Court at the trial and by the pleadings filed in the above-entitled case". The premises considered and in keeping with respondent's concession, we hold that respondent erred in his determination. Decision of no deficiency will be entered for the petitioners.